Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 22, 2021 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 22, 2021. Claims 1-8, 11-15 and 20-53 are pending. Claims 4-8, 20-21 and 23-53 are withdrawn. Claims 1-3, 11-15 and 22 are currently examined for the species of adenovirus and ISF35 (MEM40, SEQ ID NO: 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

(Previous Rejection - Withdrawn) Claims 1-3, 11-15 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (Clin Cancer Res. 2009 Aug 1;15(15):4847-56), Tufaro et al. (US 2016/0289645 A1, published on Oct. 6, 2016) and Dias et al (Gene Therapy (2012) 19, 988-998), in view of Prussak (US 7928213 B2, patented on April 19, 2011) and Singh et al. (Abstract, In: Proceedings of the Second CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference: Translating Science into Survival; 2016 Sept 25-28; New York, NY, submitted is IDS filed on june 15, 2018).
This rejection is withdrawn in view of applicant’s amendment filed on Feb. 22, 2021.

(Previous Rejection – Maintained) Claims 1-3, 11-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (Clin Cancer Res. 2009 Aug 1;15(15):4847-56), Tufaro et al. (US 2016/0289645 A1, published on Oct. 6, 2016) and Dias et al (Gene Therapy (2012) 19, 988-998), in view of Prussak (US 7928213 B2, patented on April 19, 2011) and Singh et al. (Abstract, In: Proceedings of the Second CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference: Translating Science into Survival; 2016 Sept 25-28; New York, NY, submitted is IDS filed on june 15, 2018), and further in view of Baca et al. (US 2017/0327588 A1, published Nov. 16, 2017, provisionally filed on May 13, 2016).
The base claim 1, as amended, is directed to a composition, comprising: an oncolytic virus comprising a heterologous nucleic acid inserted into the oncolytic virus wherein the chimeric human/mouse CD40 ligand and the therapeutic protein encoded by the one heterologous gene are the only heterologous amino acid sequences expressed by the oncolytic virus.
Claims 11-13 further specify that the chimeric human/mouse CD40 ligand is ISF35 (MEM40, SEQ ID NO: 6).
Fernandes et al. teaches that the growth-inhibitory activity of recombinant CD40 ligand (CD40L) is well documented in human multiple myeloma (MM), and that the authors examined MM-targeted delivery of CD40L by a conditional replicative oncolytic adenovirus, AdEHCD40L. See e.g. Abstract.
Specifically, Fernandes et al. teaches that genomic modifications of the previously described, conditionally replicating adenovector AdEH include (a) substitution of the endogenous E1A promoter with the 5XEH3 promoter, ( b) replacement of the endogenous E4 promoter with the E2F-1 promoter, and (c) insertion of the CD40L open reading frame cDNA by standard cloning techniques as previously described into the deleted E3, gp19K/6.7K region under the control of an endogenous adenoviral late promoter. See e.g. Materials and Methods and Fig. 1.  Fernandes et al. further teaches that growth inhibition of MM xenografts by AdEHCD40L was examined with a s.c. 
Tufaro teaches oncolytic adenovirus vectors expressing heterologous genes with tumor therapeutic functions, such as PD-L1 or PD-1 antagonists, which can be expressed alone or in addition to another heterologous gene, such as an immune cell stimulatory receptor agonist; it teaches that the replication-competent oncolytic virus is an adenovirus that comprises heterologous nucleic acid encoding a PD-L1 or PD-1 antagonist which can be an anti-PDL1 antibody such as MPDL3280A, or an anti-PD-1 antibody such as nivolumab or lambrolizumab.  See e.g. [0019].
Dias teaches that the authors generated a transductionally and transcriptionally targeted oncolytic adenovirus Ad5/3-D24aCTLA4 expressing complete human mAb specific for CTLA-4 and tested it in vitro, in vivo and in peripheral blood mononuclear cells (PBMCs) of normal donors and patients with advanced solid tumors; it teaches that high mAb concentrations were seen at tumors with lower systemic levels and that stimulation of T cells of cancer patients by Ad5/3-D24aCTLA4 suggests feasibility of testing the approach in clinical trials. See Abstract.
Accordingly, Fernandes teaches an oncolytic adenovirus expressing a heterologous gene encoding a CD40 ligand (CD40L) for treatment of cancers. Tufaro and Dias teach oncolytic adenoviruses expressing a heterologous gene encoding a checkpoint inhibitor (anti-PD1/PDL1 or anti-CTLA4 antibodies) for treatment of cancers. Tufaro further teaches that multiple heterologous genes with cancer therapeutic activities can be co-expressed from a single adenovirus vector. However, they are silent on if the CD40 ligand is a human/mouse chimeric human/mouse CD40 ligand, and more 
Prussak teaches an invention about a polynucleotide sequence encoding a chimeric CD154 (CD40 ligand or CD40L), an expression vector or genetic vector comprising the polynucleotide sequence, a host cell comprising the expression vector or the genetic vector, a process for producing the chimeric CD154, and methods for utilizing the expression vectors and genetic constructs containing the chimeric CD154 polynucleotide sequences. See e.g. Abstract. Prussak teaches that recombinant adenovirus vectors expressing a CD40 agonist, e.g.  Ad-mCD154, Ad-ISF34 and ISF35, were produced and used in cell infection. See e.g. Figure 7. Prussak further teaches that native human CD154 possesses characteristics that might limit its efficacy or safety, that mouse CD154 (mCD154) used in humans presents its own problems, e.g., following repeated injections of Ad-CD154 modified CLL cells to patients, the reduction in leukemic cells decreased with each subsequent injection; and that, given the disadvantages of current CD154 constructs, there is clearly a need for a preferred CD154 construct for disease therapy that possesses properties found in both human CD154 and murine CD154, which leads to the mouse/human chimeric CD154 constructs of the invention. See e.g. columns 3 and 4.  
Singh et al. teaches a study showing induction of systemic anti-melanoma immunity that eradicates disseminated tumors by intratumoral CD40 activation and checkpoint blockade. It teaches that the authors studied the anti-melanoma activity and mechanism of action of a non-replicating adenovirus encoding a CD40-targeting 
Accordingly, both Prussak and Singh teach an adenovirus vector expressing a chimeric human/mouse CD40L for cancer treatment. Singh further teaches that combination of an adenovirus expressing a chimeric human/mouse CD40 ligand (ISF35) and checkpoint inhibitors (anti-PD-1/anti-CTLA-4 antibodies) has been used in treatment of tumors with promising anti-tumor effects.
Baca teaches an invention relating to a CD40L- Fc fusion protein and methods of using the fusion protein in the treatment of cancer comprising administering the CD40L- Fc fusion protein or the CD40L - Fc fusion protein in combination with one or more immune checkpoint inhibitors (e.g., an anti - CTLA4 antibody, anti - PD - L1 antibody). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Fernandes, Tufaro, Dias, Prussak, Singh and Baca to arrive at the invention as claimed. One would have been motivated to do so, e.g., (1) to substitute the CD40L in the oncolytic adenovirus in Fernandes with the chimeric human/mouse CD40L, especially ISF35, disclosed in Prussak and Singh, for the advantages of the chimeric CD40L, and (2) to combine the gene encoding the chimeric human/mouse CD40L disclosed in Prussak and Singh and the gene encoding a checkpoint inhibitor, such as the anti-PD1/PDL1 or anti-CTLA4 disclosed in Tufaro and Dias, in one adenovirus vector so that anti-tumor functions of both genes can be combined and expressed from a single vector as opposed to being expressed from separate vectors. There is a reasonable expectation of success that a CD40L gene and a checkpoint inhibitor gene can be expressed from one adenovirus vector based on teachings of Tufaro that an adenovirus vector can express more than one heterologous genes. There is also a reasonable expectation of success that functions of a CD40L and a checkpoint inhibitor expressed from one adenovirus vector can be combined based on the teachings of Singh and Baca about combining tumor therapeutic effects of CD40L and checkpoint inhibitor antibodies. Even though Singh teaches that anti-PD1/PDL1 and anti-CTLA4 antibodies are administered systemically instead of being expressed from a co-administered adenovirus vector, one of ordinary skill in the art would have reasonably expected that anti-PD1/PDL1 and/or anti-CTLA4 antibodies expressed from adenovirus vector, which have been shown or expected to produce antitumor functions, 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection - Withdrawn) Claims 1-3, 11-15 and 22 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of US Patent application 15847612 in view of prior art references cited in the art rejections above.
This rejection is withdrawn in view of applicant’s amendment filed on Feb. 22, 2021 and upon reconsideration.


Response to Applicant’s Arguments
Applicant’s arguments filed Feb. 22, 2021 have been fully considered. Arguments to withdrawn rejections are moot. Applicant’s arguments that are relevant to the current rejections are addressed as follows.
Applicant argues that the Office argued that, if the combination of Singh and the other references only guided the person of ordinary skill in the art to consider an oncolytic virus expressing at least three heterologous amino acid sequences, then Baca supplements the other references. Applicant states “[B]aca discloses a cancer treatment that does not involved an oncolytic virus, but does involve a CD40L-Fc fusion protein in combination with an anti-PD 1 antibody or an anti-CTLA4 antibody. From this, the Office argued that the person of ordinary skill in the art would be motivated to engineer an oncolytic virus to express both Baca’s CD40L-Fc fusion protein and Baca’s anti-PD 1 or anti-CTLA4 antibody, thereby supposedly arriving at the present claims. However, Baca fails to supplement the other references to motivate the person of ordinary skill in the art to arrive at the subject matter of claim 1, as amended, and all claims dependent thereon.”  
Applicant argues that the amended claim 1 recites the chimeric human/mouse CD40 ligand and the therapeutic protein encoded by the one heterologous gene (e.g., an anti-PD 1 antibody or an anti-CTLA4 antibody) are the only heterologous amino acid sequences expressed by the oncolytic virus, and that if the person of ordinary skill in the art engineered Singh’s oncolytic virus to express Baca’s CD40L-Fc fusion protein, this hypothetical engineered virus would express the heterologous amino acid sequence of Fc as part of the fusion protein. Applicant argues that the Fc amino acid sequence 
Applicant’s arguments are not persuasive. The examiner does not agree with Applicant’s argument that teachings of Singh would limit one of skill in the art to use all three disclosed heterologous proteins. Even though Singh teaches a study using both anti-PD 1 antibody or an anti-CTLA4 antibody as checkpoint inhibitors in the disclosed cancer treatment study, it is known in the art that anti-PD 1 antibody or an anti-CTLA4 antibody can be individually functional in cancer treatment. Baca specifically teaches combining a chimeric CD40L-Fc fusion protein with one or both of anti-PD 1 antibody and anti-CTLA4 antibody. There is no double that the CD40L-Fc fusion protein contains a non-CD40L sequence as a fusion partner. However, it is known in the art that it is the CD40-activating function of the CD40L part of the fusion protein which is relied upon in enhancing the desired anti-tumor immune response, as taught in Baca - “[0017] In another aspect, the invention provides a method of activating a CD40 polypeptide, involving contacting the CD40 polypeptide with an isolated fusion protein according to any aspect delineated herein (e.g., a CD40L-Fc fusion protein).”  Therefore, one of skill in the art after reading Baca would have learned that it is the function of CD40L in the CD40L-Fc fusion protein to bind the CD40 that is required, and that this function can be combined with anti-PD 1 antibody, anti-CTLA4 antibody, or both in cancer treatment. 
The examiner presents that Singh and Baca are cited for teachings of the concept that a recombinant CD40L protein can be combined with one or more immune 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.